t c memo united_states tax_court pamela b russell petitioner v commissioner of internal revenue respondent docket no filed date mark e cedrone for petitioner jack t anagnostis for respondent memorandum findings_of_fact and opinion wells judge respondent determined that petitioner was liable for a deficiency and additions to tax for failure_to_file timely pursuant to sec_6651 and failure to pay timely pursuant to sec_6651 for her tax_year 1all section references are to the internal_revenue_code in continued after concessions the sole issue remaining for decision is whether petitioner’s failures to file timely and pay timely were justified by reasonable_cause and not due to willful neglect findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time she filed her petition petitioner resided in pennsylvania petitioner is a medical doctor in the neonatology unit at the children’s hospital of philadelphia where she worked as an employee for all relevant periods petitioner is and was married to bertram royce russell mr russell at all relevant times petitioner and mr russell hereinafter sometimes referred to as the couple maintained separate finances and separate checking accounts petitioner was responsible for handling the family’s day-to-day living_expenses and mr russell took primary responsibility for their children’s tuition and college savings the couple’s retirement savings and all tax matters during the periods in issue mr russell owned an interest in basement continued effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2petitioner does not dispute the deficiency doctor inc basement doctor a business that waterproofed basements during the late 1980s or early 1990s mr russell introduced petitioner to jay bagdis mr bagdis mr russell told petitioner that mr bagdis was the couple’s financial adviser and tax attorney mr russell interacted with mr bagdis more than petitioner did because of the couple’s division of labor regarding finances but petitioner did meet mr bagdis on a number of occasions over the years the internal_revenue_service irs examined the couple’s return sec_3 at some point after mr bagdis had assumed his role as their financial adviser and tax attorney mr bagdis and his law firm represented petitioner and mr russell during that examination the examination was resolved in the couple’s favor and they received a refund from the irs the successful resolution of the irs examination by mr bagdis and his firm gave petitioner confidence in mr bagdis leading her to believe that he was extremely competent petitioner relied on mr bagdis for tax_advice mr bagdis advised petitioner during early that she should submit a form_w-4 employee’s withholding allowance 3the record does not reveal the year or years covered by this examination but it does indicate that mr bagdis’ firm filed an amended_return on behalf of the couple for their tax_year certificate to children’s hospital claiming that she was exempt from income_tax_withholding for in accordance with mr bagdis’ advice petitioner signed a form_w-4 claiming the exemption on date mr bagdis’ law firm submitted the form_w-4 to children’s hospital accompanied by a letter from the firm petitioner was required to file a federal_income_tax return for however petitioner did not timely file her return because mr bagdis advised her that her husband’s business basement doctor had sustained significant losses during that would offset the couple’s income from petitioner’s salary but that those losses needed to be calculated exactly before the couple filed their return petitioner followed mr bagdis’ advice and did not timely file her tax_return on date respondent sent a delinquency_notice to petitioner informing her that respondent’s records showed she had not filed a tax_return for and asking her to file that return the couple filed a joint tax_return for their tax_year on date on their return the couple reported dollar_figure in wages and salary income but the couple reported a loss of dollar_figure from mr russell’s business the couple reported an overpayment of dollar_figure for and they received a refund of dollar_figure on date substantially the same series of events took place with regard to the couple’s tax_return mr bagdis again advised petitioner that she should wait until he had every detail of the return correct including exact figures for the losses from basement doctor respondent again sent delinquency notices to petitioner dated july and date informing petitioner that respondent’s records showed she had not filed a tax_return for and asking her to file that return the couple filed a joint tax_return for their tax_year on date on that return the couple reported dollar_figure in wages and salary income and another dollar_figure loss from basement doctor the couple again reported an overpayment and received a refund of dollar_figure petitioner likewise was required to file a return for the year in issue but was again advised by mr bagdis not to file her return until he had calculated the exact losses from her husband’s business petitioner understood that basement doctor was divided into three parts by state one part each in delaware pennsylvania and new jersey mr bagdis explained to petitioner that basement doctor’s losses were from the pennsylvania business the losses were from the delaware business and the losses would be from the new jersey business mr bagdis told petitioner that the losses from basement doctor’s new jersey business would be even greater than the losses from pennsylvania and delaware petitioner knew that her return was due on date but in accordance with mr bagdis’ instructions petitioner did not file her return when it was due on date petitioner signed and submitted a form_w-4 to children’s hospital reporting two allowances and not claiming that she was exempt from federal tax withholding for petitioner understood that she was no longer exempt from withholding because her husband no longer had an interest in basement doctor and the couple would not have any losses to offset petitioner’s salary for respondent sent delinquency notices to the couple on april and date informing them that respondent’s records indicated that they had not filed a tax_return for and asking them to file that return at some point during date irs agents visited petitioner while she was working at children’s hospital to serve her with a subpoena for records around the same time petitioner understood that the irs had also seized files from mr bagdis’ offices after she received a subpoena from the irs and learned of the irs raid on mr bagdis’ offices she became very concerned and asked to meet with mr bagdis as soon as possible when petitioner met with mr bagdis she received the same explanation from him he expected that large losses from basement doctor would offset her salary income from and that she should wait to file her return until mr bagdis could calculate the exact numbers petitioner continued to rely on mr bagdis’ advice on or about date mr bagdis sent petitioner and her husband a letter regarding their and taxes in the letter mr bagdis informed the couple that he no longer had access to many of the couple’s records because his files had been seized by federal agents however he told the couple that he had nevertheless attached pro forma form sec_1040 u s individual_income_tax_return for the couple as married_filing_separately in the letter mr bagdis explained that the pro forma returns were based on limited historical data available in some computer files to which he still had access as well as some new information supplied by the couple mr bagdis informed the couple that although the pro forma returns he had prepared were for the couple filing separately they probably would have a lower tax_liability if they filed a joint_return specifically he told the couple that if they filed a joint_return for the basement doctor losses would offset petitioner’s salary income and result in a tax_liability of close to zero he advised the couple again with a refund there are no real consequences to filing late except that you lose interest on the refund amount which only starts to accrue after a return is filed you can always later file a joint_return but once a joint_return is filed it is more difficult to undo so i projected a worst case of pam filing separately the couple had filed joint returns for and petitioner has no recollection of ever seeing the pro forma returns referred to in mr bagdis’ letter nor does she recall reading mr bagdis’ letter dated date there is no evidence in the record that petitioner ever received the pro forma returns or that they were actually attached to mr bagdis’ letter dated date on or about date respondent sent petitioner a letter informing her that respondent still had not received her income_tax return for and providing petitioner with respondent’s calculation of petitioner’s income_tax_liability for upon receipt petitioner or mr russell delivered the letter to mr bagdis at that time mr bagdis again explained to petitioner that he was waiting until all of the losses from basement doctor had been captured mr bagdis wrote a letter responding to the irs’ letter for petitioner which petitioner then typed on her stationery and sent to respondent on or about date the letter petitioner signed reported that most of her records had been seized by federal agents when they raided mr bagdis’ offices the letter explained that petitioner was therefore unable to access the records related to her tax_year and that there is no further action that can be taken at this time petitioner apparently received at least one more letter from the irs dated date which also included a proposed tax_return for petitioner again responded to the irs with a letter drafted by mr bagdis and stating that petitioner did not have access to the records she needed to prepare her tax_return since those records had been seized the letter objected to the irs’ proposed tax_return because it did not include the losses from basement doctor which the letter stated were expected to offset petitioner’s remaining income and reduce her tax obligation to near zero respondent subsequently issued petitioner a notice_of_deficiency for her tax_year dated date after receiving the notice_of_deficiency petitioner again consulted mr bagdis who filed a petition with this court on her behalf sometime during date petitioner received a call from john pease an attorney involved in the investigation of mr bagdis who advised her that she should retain separate counsel and should not be relying on mr bagdis as a result 4petitioner identified john pease as the attorney who was then representing mr russell in the investigation it appears that john pease was actually the assistant u s attorney involved in the investigation of the conversation with john pease petitioner began to doubt mr bagdis’ advice and she did retain separate counsel thomas bergstrom mr bergstrom from the time around date when she first spoke with mr bergstrom petitioner had no further interactions with mr bagdis except to request that he withdraw as her attorney petitioner first met with mr bergstrom a criminal defense attorney during date at the time petitioner retained mr bergstrom both mr bagdis and mr russell were under criminal investigation by the u s attorney’s office for the eastern district of pennsylvania mr bergstrom was concerned that the investigation might also expand to include petitioner over the next months mr bergstrom met with the u s attorney’s office on several occasions and he hired a certified_public_accountant to prepare a tax_return for petitioner’ sec_2001 tax_year it took months for mr bergstrom the certified_public_accountant and petitioner to calculate and pay petitioner’ sec_2001 tax_liability consistent with calculations made by that accountant mr bergstrom mailed the irs a letter on date enclosing a check from petitioner in payment of her tax_liability however petitioner did not submit an income_tax return at that time it was not until date after receiving a letter from the u s attorney’s office informing mr bergstrom that petitioner would not be prosecuted for a criminal offense that mr bergstrom felt comfortable submitting drafts of petitioner’s tax returns to an irs criminal agent for inspection in accordance with a conversation he had with an irs criminal agent mr bergstrom submitted the form sec_1040 to the irs criminal agent as unsigned drafts for the irs to examine those form sec_1040 indicated that petitioner was married_filing_separately mr bergstrom understood that the irs would inspect the draft returns and then let mr bergstrom know whether they agreed that the draft returns were accurate it was only several years later that petitioner actually signed the draft form sec_1040 pursuant to an agreement with respondent at that time petitioner included an asterisk on those forms noting that were effective as of date opinion sec_6651 imposes an addition_to_tax for the failure_to_file a required return timely unless the taxpayer can establish that such failure was due to reasonable_cause and not due to willful neglect 469_us_241 the commissioner bears the initial burden of production to introduce evidence that the return was filed late see sec_7491 the taxpayer then bears the burden of proving that the late filing was due to reasonable_cause and not willful neglect united_states v boyle supra pincite 116_tc_438 because the parties agree that petitioner’ sec_2001 tax_return was filed untimely petitioner must prove that the untimely filing was due to reasonable_cause and not willful neglect see rule a higbee v commissioner supra pincite courts have consistently held that the standard to be applied under sec_6651 is one of ordinary business care and prudence as required by sec_301_6651-1 proced admin regs united_states v boyle supra pincite n although the statute speaks of willful neglect no finding of willfulness is necessary to hold a taxpayer liable for the addition_to_tax id rather taxpayers must prove that their failure_to_file on time did not result from carelessness reckless indifference or intentional failure id although respondent contends both that petitioner displayed willful neglect and that she lacked reasonable_cause when she failed to file her tax_return timely if we find that petitioner did not prove she had reasonable_cause for filing late we need not consider whether she acted with willful neglect accordingly we will first consider whether petitioner proved that her failure_to_file timely was the result of reasonable_cause courts have frequently held that a taxpayer’s reasonable reliance on the advice of an accountant or attorney regarding a question of law even when such advice turns out to be mistaken constitutes reasonable_cause and is consistent with ordinary business care and prudence id pincite and cases cited thereat requiring taxpayers to challenge their attorneys or seek second opinions would negate the purpose of relying on an expert and such actions are not necessary under the standard of ordinary business care and prudence id pincite we have divided into three categories the holdings in cases considering whether reliance on an expert’s advice that no return had to be filed constituted reasonable_cause see 98_tc_294 in the first category of cases courts held that the sec_6651 addition applied because some element of the reliance defense was missing the taxpayers did not fully disclose all relevant information to the expert did not prove that the expert actually gave the advice upon which they claimed to rely or failed to establish that the individual giving advice was actually an 5the situation in 469_us_241 constitutes a fourth and separate category where the taxpayer relied on the agent to actually file the return the supreme court held that the duty to file the return is nondelegable and reliance on an agent to file the return is not reasonable_cause for failing to file it on time id pincite expert upon whose advice it was reasonable to rely see id pincite and cases cited thereat in the second category of cases the taxpayers claimed that they did not timely file returns because they relied on an expert’s advice that no additions to tax would be due because they had no tax_liability the expert in such cases never told the taxpayers they were not required to file a return nor did the expert provide an incorrect return date in such cases courts have held that the failure_to_file was not due to reasonable_cause because the expert upon whose advice the taxpayers claimed to rely did not actually tell them that they did not have to file a return see id pincite and cases cited thereat finally in the third category of cases courts have found that reliance on an expert was reasonable_cause for failing to file timely a return because the taxpayers made full disclosure to the expert relied in good_faith on the expert’s advice and did not otherwise know that the return was due see id pincite and cases cited thereat the third category includes both cases in which the expert advised that the taxpayers were not required to file a return and cases in which the expert provided erroneous advice as to the date the return was due id pincite- and cases cited thereat the third category is distinct from the first two because in the first two categories the taxpayers’ claimed reliance either was not proven or was not reasonable id petitioner has advanced several different contentions that her failure_to_file timely was due to reasonable_cause which we will address in turn i whether petitioner was advised that submitting a return that was not completely accurate would be fraudulent and perjurious petitioner’s primary contention is unique she testified that mr bagdis advised her to wait until mr russell’s business_losses were calculated before filing her tax returns because filing a return that was not correct in every detail would be fraudulent and signing such a return would constitute perjury petitioner maintains that following his advice she filed late returns for and because mr bagdis and mr russell did not have exact numbers for basement doctor’s losses at the time her income_tax returns were due likewise she did not file her income_tax return for on date even though she knew it was due on that date petitioner contends that she should not be liable for the sec_6651 addition_to_tax because she exercised ordinary business care and prudence in filing a late income_tax return on her attorney’s advice that filing a return that was not correct in every detail would be perjurious we need not accept a taxpayer’s testimony when it is improbable self-serving and uncorroborated by other evidence see eg 438_f2d_490 3d cir vacating tcmemo_1969_67 112_tc_183 87_tc_74 for the reasons explained below we decline to accept petitioner’s testimony that mr bagdis advised her that she had to wait for the basement doctor losses to be calculated before filing her return so as to avoid committing fraud and perjury according to petitioner’s testimony mr bagdis gave her such advice on at least three occasions the first time was around the time her tax_return was due mr bagdis allegedly repeated the same advice during a meeting with petitioner soon after she had received a subpoena from the irs during date the final meeting during which petitioner claims mr bagdis gave her such advice occurred sometime shortly after she received a letter from the irs dated date however the only document among the stipulated exhibits that is signed by mr bagdis fails to corroborate petitioner’s testimony and comes close to contradicting it mr bagdis sent petitioner and mr russell a letter dated date in which he told the couple that he had prepared pro forma returns for their tax_year with petitioner filing separately from her husband according to the letter the pro forma returns were not based on complete data but were rather based on what limited information was available after mr bagdis’ files had been seized yet mr bagdis did not warn petitioner and mr russell that filing returns with incomplete information would constitute perjury in the letter mr bagdis explained that petitioner could file separately and later file a joint_return he also implied that an alternative would be for the couple to continue to delay filing their returns writing again with a refund there are no real consequences to filing late emphasis added for their previou sec_2 tax years petitioner and her husband had followed mr bagdis’ advice and filed their tax returns late however because in each of those years they were due a refund they suffered no penalty for their late filing we construe mr bagdis’ letter as assuring the couple that they could continue to use the same strategy with their return and that there would again be no consequences because they were due a refund mr bagdis’ letter regardless of petitioner’s lack of recollection of receiving it fails to corroborate petitioner’s testimony that mr bagdis advised her that she would be committing perjury if she filed any return without incorporating the exact losses from her husband’s business moreover even if 6we find suspect basement doctor’s losses of exactly dollar_figure for both and such round numbers cast additional doubt on petitioner’s story that she was waiting for exact figures before filing her returns petitioner never received it the fact that mr bagdis did write a letter in which he stated that he had prepared pro forma returns based on incomplete information in which he suggested that petitioner could file separately and then later file a joint_return and in which he again advised that there would be no consequence to filing late if petitioner was due a refund strongly suggests that mr bagdis never gave the advice petitioner claims he did instead the letter suggests another alternative that we find more plausible petitioner was relying on mr bagdis’ assurances that no tax would be due for after basement doctor’s losses had been calculated and that she therefore need not be concerned about filing her tax_return late ii whether petitioner’s reliance on her adviser’s advice that there would be no tax due constitutes reasonable_cause we find it more plausible to conclude that petitioner was relying on mr bagdis’ advice that no tax would be due for she had relied on his advice when filing late tax returns for the prior years and she had received a refund both times as mr bagdis had said she would petitioner was in effect relying on a scenario that she would also be entitled to a refund for unfortunately for petitioner her hoped-for scenario did not materialize and she owed tax for as the court_of_appeals stated in 864_f2d_1521 10th cir affg 86_tc_492 a presumed expert’s advice concerning the amount of tax owed can be erroneous and the taxpayer must bear the risk of that error when he fails to comply with a known duty to file a return see also estate of hollo v commissioner tcmemo_1990_449 affd without published opinion 945_f2d_404 6th cir gore v commissioner tcmemo_1987_425 as a matter of law it was unreasonable for petitioner to file her tax_return late on the basis of mr bagdis’ advice that no additions would be due because she would owe no tax iii whether petitioner’s reliance on her adviser’s advice that it was necessary to have accurate information constitutes reasonable_cause petitioner’s reliance claim includes the contention that mr bagdis advised her that she should wait until she had complete information about mr russell’s business_losses before filing her return we have held that reliance on an attorney’s advice that it was necessary to wait for complete information before filing a return does not constitute reasonable_cause for a delay in filing estate of maltaman v commissioner tcmemo_1997_110 instead taxpayers have an obligation to file a timely return with the best available information and to file a later amended_return if necessary 79_tc_298 we have held that the unavailability of information needed to calculate the tax_liability does not 7of course as we have discussed above petitioner’s full contention goes further and claims that mr bagdis told her that if she did not wait she would be guilty of perjury constitute reasonable_cause for failing to file a timely return 92_tc_899 accordingly insofar as petitioner relied on mr bagdis’ advice that she should wait for complete information before filing her return we conclude that such reliance does not constitute reasonable_cause iv whether petitioner’s reliance on her adviser’s advice to delay filing during the criminal investigation constitutes reasonable_cause finally petitioner also contends that during the period after she ceased to rely on mr bagdis’ advice and before she filed her income_tax return she relied on mr bergstrom’s advice not to file her return until the criminal investigation had concluded it is unclear to what period petitioner contends her defense based on reliance on mr bergstrom should apply although mr bergstrom testified that he was concerned about the ongoing criminal investigation and whether it might implicate petitioner he stated that petitioner’s tax_liability was not paid until date because it took months to calculate the liability mr bergstrom did testify that he advised her not to file her draft tax_return until date however for purposes of sec_6651 the addition_to_tax for failure_to_file timely reaches the statutory maximum if the delinquency continues longer than months and the question of reliance on mr bergstrom’s advice is therefore irrelevant v conclusion accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 because she failed to file her tax_return timely and because she has not shown reasonable_cause for her failure the sole issues we must decide in this case are whether petitioner’s failures to file timely and pay timely were due to reasonable_cause and not willful neglect sec_6651 and we have restricted our discussion above to the issue of whether petitioner proved that she had reasonable_cause for her failure_to_file timely pursuant to sec_6651 however sec_6651 uses identical language to describe the standard for failure to pay courts considering the issue have held that the determination of reasonable_cause under sec_6651 should receive similar analysis to that under sec_6651 see e wind indus inc v united_states f 3d 8for purposes of the addition for failure to pay timely pursuant to sec_6651 the statutory maximum is reached if the delinquency continues longer than months for any month where both additions apply the addition pursuant to sec_6651 will be reduced by the amount of the addition under sec_6651 pursuant to sec_6651 9financial hardship is a defense unique to the failure to pay addition_to_tax see sec_301_6651-1 proced admin regs however petitioner does not contend that financial continued n 3d cir the court’s analysis in boyle addressed penalties for failure_to_file tax returns under sec_6651 the language concerning the standard for failure_to_file a return is identical to the language in sec_6651 and sec_6656 for failure to pay and to deposit we see no reason why the court’s analysis under sec_6651 should not guide our analysis of sec_6651 and sec_6656 164_f3d_814 n 2d cir while the analysis in boyle addressed penalties for failure_to_file a return under sec_6651 and not for a failure to pay or deposit taxes under sec_6651 or sec_6656 the language concerning the standard is identical in all three provisions unless otherwise noted therefore we shall inform our analysis of sec_6651 and sec_6656 with those precedents that address sec_6651 90_f3d_1190 n 6th cir although boyle involved only a sec_6651 violation the language of the ‘reasonable cause’ exceptions in sec_6651 and sec_6656 is identical and should be given the same construction therefore for the same reasons stated above in our discussion of the addition_to_tax under sec_6651 we continued hardship prevented her from timely paying her taxes also hold that petitioner is liable for the addition_to_tax under sec_6651 for failure to pay timely the taxes due for the additions to tax should be calculated for the period from date when petitioner’ sec_2001 income_tax return was due to date when she actually paid her tax_liability because the maximum additions to tax under both sec_6651 and are reached before that date petitioner is liable for the maximum additions under both paragraphs in reaching the foregoing holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
